179 U.S. 86
21 S.Ct. 28
45 L.Ed. 100
WILLIAM W. HUBBELL, Appt.,v.UNITED STATES.
No. 198, Oct. Term, 1897.

1
Leave granted to submit petition for rehearing May, 31, 1898.


2
Denied October 22, 1900.


3
ON PETITION for a rehearing of the decision in 171 U. S. 203, 43 L. ed. 136, 18 Sup. Ct. Rep. 828, affirming a judgment of the Court of Claims dismissing a petition against the United States for infringement of a patent. Petition denied.


4
See same case below, 31 Ct. Cl. 464.


5
See, further, the statement of facts in the case preceding.


6
Petition for rehearing.